Eight assignments of error are made in the petition for reversal of this cause. One of these assignments challenges the jurisdiction of the trial court; and, under our view of the case, it will be necessary to consider only that assignment.
The probate courts of the territory of Oklahoma had jurisdiction concurrent with the district courts in all civil cases in any sum not exceeding $1,000, exclusive of costs, and in actions of replevin, where the appraised value of the property did not exceed that sum. Section 1872, Wilson's Rev.   Ann. St. 1903, and section 12, art. 7, Const. (Snyder's Const. p. 219), confer upon the county courts of the state original jurisdiction concurrent with the district courts in civil cases wherein the amount involved does not exceed $1,000, exclusive of interest, excepting certain classes of cases. The amount involved in an action ex delicto is the sum demanded or sought to be recovered by plaintiff's petition, and not the amount of recovery. 1 Ency. of Plead.   Prac. and authorities there cited. In the original petition filed in this cause, the sum demanded was within the jurisdiction of the court in which the action was instituted, and within the jurisdiction of the court to which the cause was transferred; but this petition was abandoned and an amended petition filed, which, while setting up in the main the same cause of action, seeks to recover damages in the sum of $1,101.25, which is in excess of the jurisdiction both of the court in which the amended petition was filed and of the court to which the cause was transferred and tried. In order to determine the amount in controversy and the jurisdiction of the trial court, we must look to the pleading (Farmers'   Merchants' National Bank v. SchoolDistrict, 25 Okla. 284, 105 P. 641), and, if the amount of the damages claimed by plaintiff is in excess of the maximum jurisdictional limit prescribed by the statute or by the Constitution, the court cannot proceed (Thompson v. Williard,66 Ark. 346, 50 S.W. 870; Little Rock, Mississippi River  Texas Ry. Co. v. Manees, 44 Ark. 100; Wiley v. Sinkler,179 U.S. 58, 21 Sup. Ct. 17, 45 L.Ed. 84). *Page 171 
It is a well-settled rule that where plaintiff claims more than the jurisdictional minimum, but recovers less, the court may, within its sound jurisdiction, decide whether his claim for an amount in excess of the jurisdictional mimimum was fraudulent and done to evade the law or was made in good faith, but in such investigation no presumption of bad faith prevails; and, in the absence of a showing by defendant to that effect, the court is held to be clothed with jurisdiction. Several cases following and applying this rule have been cited by defendant in error in support of his contention that the lower court had jurisdiction, but such cases have no application to this case; for, if the claim for damages made in the amended petition in excess of the jurisdictional maximum limit of the trial court was made in good faith by defendant in error (and it must be presumed, in the absence of a showing to the contrary, that it was), plaintiff in error's contention is strengthened rather than weakened. If, on the other hand, it was fraudulently made, we know of no authority or principle of law that would require us to hold that plaintiff could go into court and fraudulently seek to recover an amount in excess of the jurisdiction of the court, and after failure to recover the amount claimed and upon recovering judgment in an amount within the jurisdiction of the court, set up such fraud to sustain the jurisdiction of the court.
The amended petition upon which this case was tried would sustain a verdict and judgment for the sum of $1,101.25, but the trial court was without power to render such judgment; and, when the amended petition was filed and plaintiff proceeded to prosecute his action thereunder for the excessive jurisdictional amount, the cause should have been dismissed for want of jurisdiction.
For the foregoing reasons, the judgment of the trial court is reversed.
All the Justices concur. *Page 172